1-9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  
Claim 4, recites the limitation “the transition portion” in line 1. There is insufficient antecedent basis for this limitation in the claim, recommend changing to --a transition portion--.
Claim 11, line 2 recites the limitation “fit around the post end“ change to --fit around the post end.--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hall et al. (United States Patent 9,537,231).
With respect to Claim 1:
Hall discloses a cable connector (FIG. 2, 104), comprising: 
an inner subassembly (FIG. 3, 184) comprising a coupling nut (FIG. 3, 240) for coupling to a mating connector (FIG. 1, 102) or port and a post end (FIG. 3, 236) for electrically connecting to a cable (FIG. 2, 108) (Column 6, lines 47-61); 
and an outer body (FIG. 7, 300) comprising separable sections (FIG. 5; 330, 328, 334, 332) that form an inner bore (FIG. 5, 324) when assembled, the inner bore (324) being configured to receive at least the post end (FIG. 3, 236) of the inner subassembly, 
each section (FIG. 7; 330, 328, 334, 332) of the outer body (FIG. 7, 300) having a proximal end (FIG. 7; 328, 334) and a distal end (FIG. 7, 330, 332), the distal ends (FIG. 8, 330, 332) being configured to accept the cable (FIG. 2, 108), and the sections (FIG. 8; 266, 330, 328, 334, 332) being releasably engaged for assembly of the outer body (FIG. 8, 300) around at least a portion (middle) (FIG. 7,  242) of the inner subassembly (FIG. 7, 184).
With respect to Claim 2: 
Hall discloses the cable connector, further comprising a connecting piece (FIG. 7; 344, 346) connecting the proximal ends (FIG. 7; 328, 334) of the sections (FIG. 7; 330, 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (proximal ends)][AltContent: textbox (distal ends)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (outer body separable sections)]
    PNG
    media_image1.png
    564
    721
    media_image1.png
    Greyscale

[AltContent: textbox (cooperating engagement features)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    556
    766
    media_image2.png
    Greyscale

With respect to Claim 3: 
Hall discloses the cable connector, wherein the outer body (FIG. 5, 300) is a unitary one-piece member (Column 10, lines 7-12).
With respect to Claim 4: 
Hall discloses the cable connector, wherein the connecting piece (FIG. 7; 344, 346) is press-fit onto a transition portion (FIG. 7, 242) of the inner subassembly (FIG. 3, 184).
With respect to Claim 5:
Hall discloses the cable connector, wherein the connecting piece (FIG. 7; 344, 346) has a keying feature that engages a corresponding keying feature of the portion of the inner subassembly (Column 11, lines 20-29).
With respect to Claim 6:

With respect to Claim 7:
Hall discloses the cable connector, wherein the cooperating engagement features (FIG. 8, see notation) are located at the respective distal ends (FIG. 8, see notation) of the sections of the outer body (FIG. 8, 300).
With respect to Claim 8:
Hall discloses the cable connector, wherein the sections are releasably engaged by a snap engagement (FIG. 7, 344, 346) (Column 11, lines 20-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (United States Patent 9,537,231) in view of Hardy et al. (United States Patent 9,837,761).
With respect to Claim 9:
Hall discloses the cable connector (FIG. 2, 104), comprising: 
an outer body (FIG. 5, 300) having sections (FIG. 5 330, 328, 334, 332) configured to releasably engage one another to form an inner bore (FIG. 5, 324); 
an inner subassembly (FIG. 3, 184) including a coupling nut (FIG. 3, 240) and a post end (FIG. 3, 236) receivable in the inner bore (FIG. 5, 324) of the outer body (FIG. 5, 300), the post end (236) being configured for insertion into a prepared end of a cable (FIG. 2, 108) (Column 6, lines 47-61) so that an outer conductor (FIG. 2, 174) of the cable (108) is in electrical grounding contact with the post (236) of the inner subassembly (184) (Column 4, lines 37-39). 
Hall does not expressly disclose at least one creep compensation insert is received in the inner bore of the outer body, the creep compensation insert being configured to limit material creep of an outer jacket of the cable when terminated to the cable connector.
However, Hardy teaches at least one creep compensation insert (FIG. 4, 254) is received in the inner bore (FIG. 4, 138) of the outer body (FIG. 4, 120), the creep compensation insert (254) being configured to limit material creep of an outer jacket (FIG. 4, 168) of the cable (FIG. 4, 116) when terminated to the cable connector (FIG. 4, 178) (Column 8, lines 41-59).

With respect to Claim 12: 
Hall in view of Hardy discloses the cable connector, further comprising a connecting piece (Hall, FIG. 7; 344, 346) connecting ends of the sections (Hall, FIG. 7; 330, 328, 334, 332) of the outer body (Hall, FIG. 7, 300), the connecting piece (Hall, FIG. 7; 344, 346) is coupled to a portion (Hall, 242) of the inner subassembly (Hall, 184) between the coupling nut (Hall, 240) and the post end (Hall, 236).
With respect to Claim 13: 
Hall in view of Hardy discloses the cable connector, wherein the outer body (Hall, FIG. 5, 300) is formed of a dielectric material (Hall, Column 10, lines 10-11) and is a unitary one-piece member (Hall, Column 10, lines 3-12).

Claim(s) 15, 18 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hashimoto et al. (United States Patent 9,941,606).
With respect to Claim 15:

assembling the outer body (FIG. 5; 12, 18) to the inner subassembly (FIG. 5; 11, 13) with separable sections (FIG. 5; 16, 17, 18) of the outer body (FIG. 5, 12) being disengaged and in an open position (first step) (Column 13, lines 33-67 and Column 14, lines 1-36); 
after assembling the outer body (FIG. 10, 12) to the inner subassembly (FIG. 10, 11), terminating (FIG. 10, 41) a prepared end (FIG. 10, 31a) of the cable (FIG. 5, 30) with a post end (FIG. 10, 14) of the inner subassembly (FIG. 7, 11), thereby electrically connecting the cable (FIG, 10, 30) and the inner subassembly (FIG. 10, 11) (second and third steps) (Column 14, lines 37-67 and Column 15, lines 1-11); 
and after terminating the prepared end of the cable with the post end of the inner subassembly (FIG. 10), releasably engaging the separable sections (FIG.12; 16, 17, 18) of the outer body (FIG. 12, 12) together in a closed position (FIG. 12), thereby clamping the cable (FIG. 12, 30) therebetween (fourth step) (Column 15, lines 12-51).
With respect to Claim 18: 
Hashimoto discloses the method, wherein the sections (FIG. 7; 17, 18) of the outer body (FIG. 7, 12) are releasably engaged via cooperating engagement features (FIG. 7, 17, 18a) at either proximal or distal ends of the sections (Column 11, lines 25-29).
With respect to Claim 19: 


Allowable Subject Matter
Claims 10-11, 14, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting two creep compensation inserts are received in respective recessed areas in inner surfaces of the sections of the outer body and surround the post end, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the at least one creep compensation insert is a sleeve configured to fit around the post end, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
the creep compensation insert is formed of silicone, as recited in claim 14, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the step of assembling the sections of the outer body together includes snap fitting the sections, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the outer body is dielectric and the inner subassembly is conductive, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the method further comprising the step of inserting at least one creep compensation insert in the outer body prior to clamping the cable, the creep compensation insert is configured to limit material creep of an outer jacket of the cable when clamping the cable, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PETER G LEIGH/Examiner, Art Unit 2831